           Case 1:18-cv-10560-LLS Document 14 Filed 07/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENNEY SHI LAI,

                                Plaintiff,

                    -against-
                                                                 18-CV-10560 (LLS)
UNITED STATES OF AMERICA; NEW
                                                                CIVIL JUDGMENT
YORK STATE; NEW YORK CITY; EXXON
MOBILE; COMMISSIONER OF SOCIAL
SECURITY,

                                Defendants.

         Pursuant to the order issued July 29, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 29, 2019
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
